t c memo united_states tax_court rodney eric mcclellan petitioner v commissioner of internal revenue respondent docket nos filed date cindy l ho for petitioner kaelyn j romey for respondent memorandum findings_of_fact and opinion laro judge in a notice_of_deficiency respondent determined deficiencies in petitioner’s federal_income_tax for and as well as fraud these cases are consolidated for purposes of trial briefing and opinion penalties under sec_6663 or alternatively negligence penalties under sec_6662 as follows year deficiency fraud_penalty sec_6663 accuracy-related_penalty sec_6662 dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure petitioner while residing in california petitioned this court for redetermination after concessions the only remaining issue for us to decide is whether petitioner is liable for the fraud penalties under sec_6663 for and we hold that he is findings_of_fact the parties’ stipulation of facts with accompanying exhibits their supplemental stipulation of facts with accompanying exhibits and their second supplemental stipulation of facts with accompanying exhibits are incorporated herein by this reference we find the facts accordingly unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue i r e mcclellan enterprises r e mcclellan enterprises rem is a construction drywall business owned and operated solely by petitioner in his role as rem’s sole owner petitioner conducted all billing invoicing and customer deposits for rem petitioner was also actively involved in the day-to-day management of the business and timely paid monthly rent checks insurance bills utility bills and other work expenses petitioner founded rem in by and the tax years at issue petitioner had grown rem into a successful drywall business for both tax years rem brought in more than dollar_figure million of gross_receipts each year and according to petitioner business was busy ii petitioner’s business and recordkeeping practices for and petitioner had sole control_over rem’s assets and records for the tax years at issue in the and timeframe rem had only one bank account over which petitioner had sole signatory authority and control in addition petitioner alone prepared and maintained rem’s books_and_records for the years at issue as part of keeping rem’s financial records petitioner maintained customer invoices tracked customer payments by making notations on the invoices and recorded income and expenses in a handwritten ledger iii preparation of petitioner’s and tax returns the law offices of steven moskowitz llp moskowitz formerly moskowitz cui llp and moskowitz nixdorf prepared petitioner’s tax returns for taxable_year sec_2001 through moskowitz prepared petitioner’s and returns using only information petitioner had provided in a tax organizer questionnaire petitioner did not provide moskowitz with his and ledgers in addition moskowitz did not perform an independent audit of rem’s books_and_records iv petitioner’s history of noncompliance and prior audits petitioner has a history of noncompliance with state and federal tax laws and has had several audits that resulted in tax deficiencies these include the audits of hi sec_2002 federal_income_tax return his through california employment_tax returns and hi sec_2001 california income_tax return a petitioner’s history of delinquent tax filings petitioner has a long history of delinquent tax filings with the exception of the and tax years petitioner filed his federal_income_tax returns late every year between and for many of those years petitioner also failed to pay the tax reported as due b federal tax_return audit in the irs audited petitioner’ sec_2002 federal_income_tax return which moskowitz had prepared in a memorandum dated date moskowitz questioned petitioner’s ability to support himself in the light of the nearly dollar_figure loss reported for petitioner told moskowitz that he had received monetary support from family and friends in addition petitioner executed an economic reality statement for stating that his personal living_expenses were covered by low cost living_expenses plus help from family and friends and a supplemental economic reality statement stating that i did not pay my material bill in full each month also i factored invoices advance on invoice prior to payment basically robbed peter to pay paul irs revenue_agent ronalda turner agent turner was assigned to perform the audit agent turner discovered that petitioner had failed to report nearly dollar_figure in deposits and had underreported his income by nearly dollar_figure petitioner refused to meet with agent turner to offer an explanation for the unreported income and also refused to provide documents the only explanation for the discrepancies petitioner provided agent turner was his acrimonious divorce thus agent turner had to obtain supporting documents by third-party summonses the audit resulted in a deficiency determination c the california employment development department audit the california employment development department edd audited petitioner’s returns for through petitioner retained ms lori schnall3 to assist him regarding the edd audit in a letter to ms schnall petitioner stated that he needed to days to go over his records because they were atrocious as a result of the audit the edd determined that petitioner owed an additional dollar_figure in state taxes following the edd audit petitioner engaged independent staffing solutions iss to help him pay his employees and prepare employment_tax returns d california franchise tax board audit the california franchise tax board ftb audited petitioner’s state tax_return for the ftb audit also resulted in additional taxes due despite the multiple audits of petitioner’s state and federal tax returns for to petitioner did not change his accounting practices petitioner admits that for and he continued to use the same accounting methods that he had used for at the time petitioner sought ms schnall’s assistance with regard to the edd audit ms schnall had the same address as moskowitz’s castro valley office v and irs audits a history of the audits irs revenue_agent laura atherton agent atherton was assigned to audit petitioner’s tax_return the audit eventually expanded to include petitioner’s tax_return throughout the audit petitioner routinely delayed in producing documents produced incomplete documents and failed to produce documents altogether in petitioner’s first meeting with agent atherton petitioner produced only a handwritten ledger and a few bank statements for to obtain rem’s complete bank statements and deposit items agent atherton had to issue a summons to bank of america in addition petitioner did not provide agent atherton with rem’s invoices until his third interview when asked how he kept track of his customers’ balances using those invoices petitioner replied that he had a magic memory after agent atherton discovered petitioner’s unreported income petitioner stopped complying with document requests altogether all in all agent atherton issued a total of six information document requests and summoned petitioner’s records twice in connection with the and audits agent atherton also had to summon additional records from petitioner’s customers including sutco construction and magallon construction co as well as petitioner’s lender indymac bank b audit findings agent atherton’s review of petitioner’s books_and_records revealed numerous inconsistencies and substantial unreported income for instance agent atherton’s initial review of petitioner’s ledger revealed that petitioner’s tax_return reported approximately dollar_figure more in gross_receipts than the amount recorded in petitioner’s ledger petitioner was unable to account for this discrepancy agent atherton’s analysis of rem’s monthly cashflow according to the ledger also revealed payments significantly in excess of deposits upon further analysis agent atherton discovered that petitioner had underreported income by withdrawing cash when depositing customer checks by using the joint check method and by failing to record certain check deposits as receipts unreported cash withdrawals petitioner underreported his income by excluding cash withdrawals from gross_receipts using that cash to pay labor expenses and then deducting the labor payments as business_expenses petitioner routinely withdrew cash while depositing check payments from rem’s customers whenever petitioner withdrew cash from a check deposit he made a notation on the customer invoice signifying the withdrawal however rem’s ledger would often record only the deposit amount net of the cash withdrawn as receipts initially petitioner told agent atherton that he mostly received payments from his customers by check and that he paid expenses also mostly by check petitioner also denied paying expenses with cash in addition petitioner claimed that he made deposits in full most of the time and only pulled cash_out occasionally however agent atherton’s audit revealed that throughout petitioner withdrew a total of dollar_figure in cash while making check deposits for rem dollar_figure of which was not recorded in rem’s ledger as receipts petitioner never withdrew dollar_figure or more though he frequently made cash withdrawals slightly under dollar_figure the following table summarizes the cash amounts petitioner withheld from checks in date payer pacific state bank memo escolar palomino sons inc check amount dollar_figure dollar_figure cash_out dollar_figure big_number mulder-terpstra llc distinctive remodel mulder-terpstra llc palomino sons inc distinctive construction price homes neibauer job pacific state bank memo postma mjk builders inc ge whitlock construction sutco construction inc ge whitlock construction calvin andree and nancy andre andre trust mjk builders inc calvin andree and nancy andre andre trust paul sheila van konynenburg ge whitlock construction paul sheila van konynenburg total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure petitioner used these cash withdrawals to pay his laborers these cash payments were made in addition to the payroll amounts petitioner had reported to iss for example petitioner admits that he paid juan manual lopez dollar_figure in excess of what he reported to iss in addition petitioner paid over independent contractors in cash petitioner then deducted these cash payments as business_expenses joint check system petitioner also obfuscated income using the joint check system under the joint check system petitioner purchases materials from a materials supplier who then files a lien on the purchased materials the supplier releases the lien when rem’s customer issues a joint check payable to both rem and the supplier at that point petitioner signs the check over to the supplier so that the supplier rather than petitioner receives the funds from the check petitioner’s practice was to have rem’s customers write two checks one check to rem to cover only nonmaterials costs and one check to rem and the materials supplier jointly for the materials for example in petitioner paid delta materials supply over dollar_figure in material_costs using the joint check method petitioner did not report the payment for materials as part of his gross_receipts but deducted those materials costs as business_expenses deposits not reported as income finally petitioner underreported income by sometimes failing to record bank_deposits in petitioner deposited approximately dollar_figure in rem’s bank account without recording it on rem’s ledger and without reporting it on his return c audit findings agent atherton’s audit of petitioner’s tax_return revealed that petitioner continued many of the same practices in for instance petitioner continued to withdraw cash from check deposits in petitioner made cash withdrawals totaling dollar_figure of which dollar_figure was not recorded in rem’s ledger as part of gross_receipts as before none of petitioner’s cash withdrawals equaled or exceeded dollar_figure though on numerous occasions petitioner withdrew amounts slightly less than dollar_figure the following table summarizes the cash amounts petitioner withheld from checks in date payer standard pacific homes--central valley william mulder construction mcroy-wilbur communities inc standard pacific homes--central valley michael j kinch standard pacific homes--central valley mcroy-wilbur communities inc check amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure cash_out dollar_figure big_number big_number big_number big_number big_number big_number magallon construction co craig podesta mcroy-wilbur communities inc gary tschantz construction inc gary tschantz construction inc craig podesta standard pacific homes--central valley gk commercial properties deann and gary autrey terry alkire sutco construction inc joel w geddes jr jorgensen finance terry alkire the grevemberg co inc palomino sons inc standard pacific homes--central valley pac northwest development llc palomino sons inc palomino sons inc palomino sons inc roman salazar the grevemberg co inc total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure in addition petitioner continued to make unreported bank_deposits in petitioner deposited nearly dollar_figure into rem’s bank account without recording it in rem’s ledger or reporting it on his return d and audit result summary all in all agent atherton determined that petitioner had underreported income by over dollar_figure for and over dollar_figure for the following table summarizes agent atherton’s calculation of petitioner’s unreported income for the years at issue book income add income from customer deposits not reported in books withheld cash omitted from receipts reported in book sec_1 accounting errors subtract dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure non-taxable income reported as taxable dollar_figure dollar_figure totals income per examination dollar_figure dollar_figure income per return dollar_figure dollar_figure petitioner’s unreported income dollar_figure dollar_figure this figure includes sources of nontaxable income such as petitioner’s bank of america loans and travel funds petitioner concedes respondent’s determinations of the amounts of underreported income vi petitioner’s undisclosed assets and bank account petitioner owned several assets which were omitted from his and returns petitioner waited until his third interview with agent atherton before disclosing that he owned several investment properties in washington on which he was constructing homes to sell for a profit petitioner explained that some of the properties were in his niece’s name in order to shield those assets from his divorce proceedings petitioner further disclosed that he controlled another bank account in his son’s name from which he paid the construction costs of the washington properties vii petitioner’s explanation for the and unreported income petitioner asserts that his failure to report all his income was due to circumstances in his personal life including medical problems a divorce and the ailing health of his father rather than fraud a petitioner’s medical problems petitioner claims that he suffered from a variety of medical conditions which impeded his ability to keep accurate books_and_records these medical conditions include stroke transischemic attacks tias hydrocephalus a k a ventriculomegaly and stress syndrome petitioner however never mentioned these health issues nor any cognitive disability to agent atherton until after the and audits were complete stroke petitioner suffered a stroke in and has not suffered another one since tia petitioner describes a tia as essentially a ministroke with attendant symptoms such as confusion fatigue headache and dizziness such episodes would last only several days according to dr john warwick petitioner’s primary care physician since petitioner suffered from tia episodes in and however office visit tests revealed minimal neurologic or physical findings hydrocephalus hydrocephalus is an enlargement of the ventricles in the storage unit of the brain dr warwick testified that petitioner experienced cognitive impairment from hydrocephalus in early and that symptoms peaked in because of his hydrocephalus petitioner experienced short episodes of cognitive impairment approximately once every two to three months according to dr warwick petitioner could drive a car communicate and generally take care of himself during such episodes in petitioner received a ventriculogram for his hydrocephalus following which he experienced rapid improvement in symptoms stress syndrome dr warwick also diagnosed petitioner with stress syndrome which is characterized by excessive adrenaline caused by various life factors petitioner experienced episodes of stress syndrome from through with each episode lasting for a day or two according to dr warwick any cognitive impairment would be limited to blunted affect and temporary memory loss dr warwick proscribed petitioner wellbutrin a mood stabilizer to help him manage his stress petitioner’s office visits in and petitioner sought medical treatment from dr warwick on at least four occasions in and one occasion in dr warwick’s medical records and notes from and show no mention of petitioner’s stroke tia hydrocephalus stress syndrome or associated symptoms during those office visits dr warwick’s records also show that in petitioner made an office visit to obtain a letter to the irs verifying his medical_condition dr warwick testified that he drafted such a letter to the irs for petitioner petitioner on the other hand claims that he did not have any letters from dr warwick regarding his health problems and their impact on his ability to conduct his business b petitioner’s divorce petitioner further attributes his inaccurate tax returns to his messy divorce petitioner and his former wife legally_separated in mid-2005 and their divorce was finalized in date according to petitioner the divorce was devastating left him extremely depressed and made it difficult for him to operate his business petitioner further claims that the financial implications of the divorce extended into though he did not explain why or how c health problems of petitioner’s father finally petitioner attributes the inaccuracies in his tax returns to his father’s poor health according to petitioner his father suffered from alzheimer’s disease in and required significant assistance from petitioner i perception of witnesses opinion during our trial we heard the testimony from agent atherton agent turner dr warwick and petitioner as the trier of fact our charge is to review the credibility of witnesses and evaluate the reliability of evidence for purposes of finding disputed facts in discharging that duty we observe the truthfulness candor and demeanor of each witness to evaluate his or her testimony hie holdings inc v commissioner tcmemo_2009_130 97_tcm_1672 aff’d 521_fedappx_602 9th cir we weigh the evidence draw necessary inferences and resolve disputed facts with a view toward ascertaining the truth id we found the testimony of agent turner agent atherton and dr warwick to be informed and credible the testimony of agent turner and agent atherton was supplemented by extensive audit documentation and helpful to understanding petitioner’s exclusion of customer checks from his sales receipts withdrawal of cash from customer deposits and understatement of gross_receipts similarly dr warwick’s testimony was corroborated by petitioner’s medical records the credible testimony of these witnesses clearly and convincingly establishes that petitioner acted with fraudulent intent the same testimony also shows that petitioner lacked reasonable_cause for underreporting his income as to petitioner we generally found his testimony to be self-serving improbable internally inconsistent and contradicted by documentary_evidence and stipulated facts we illustrate these contradictions through the following examples first petitioner made contradictory statements regarding his use of cash in conducting rem’s business initially petitioner represented to agent atherton that he paid expenses mostly by check and only rarely withdrew cash from checks however as rem’s records show petitioner withdrew over dollar_figure in cash from checks in and over dollar_figure in petitioner later admitted to making these cash withdrawals but stated that they were used to pay labor expenses second petitioner’s pattern of behavior belies his testimony regarding his understanding of the irs reporting requirement for cash withdrawals petitioner testified at trial that his understanding was that cash withdrawals over dollar_figure must be reported to the irs however petitioner’s books_and_records show that he always withdrew less than dollar_figure regardless of the check’s face_amount it could not be a mere coincidence that petitioner withdrew between dollar_figure and dollar_figure in over instances in and in instances in petitioner’s pattern leads us to conclude that petitioner was well aware of the dollar_figure threshold that would trigger the bank’s reporting requirement to the irs see eg c f_r sec third the stipulated facts contradict petitioner’s testimony that he received help in keeping rem’s books_and_records throughout the and audits and in stipulated facts petitioner represented that he was the sole keeper of records for rem at all times at trial however petitioner testified that in he hired a bookkeeper for three to four months to assist him in maintaining his books_and_records according to petitioner he paid her in cash but had no record of her employment and did not report his payments to her as a business_expense when questioned about why he never mentioned this bookkeeper until trial petitioner claimed that he had completely forgotten about her until over the weekend fourth petitioner’s testimony that dr warwick never drafted any letters concerning his medical_condition is contradicted by dr warwick’s testimony that he had drafted a letter on petitioner’s behalf and by dr warwick’s medical records we credit dr warwick’s testimony in the light of his testimony and medical records which show that petitioner’s medical problems had largely been resolved by and we believe that dr warwick’s letter was unfavorable to petitioner ii sec_6663 fraud_penalty sec_6663 imposes a penalty on the portion of any underpayment_of_tax attributable to fraud sec_6663 provides that where the commissioner establishes that any portion of an underpayment_of_tax is attributable to fraud the entire underpayment is treated as attributable to fraud except with respect to the portion of the underpayment that the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud the commissioner bears the initial burden of establishing fraud by clear_and_convincing evidence sec_7454 796_f2d_303 9th cir aff’g tcmemo_1984_601 scharringhausen v commissioner tcmemo_2012_350 at clear_and_convincing evidence is that measure or degree of proof which will produce in the mind of the trier of facts a firm belief or conviction as to the allegations sought to be established it is intermediate being more than a mere preponderance but not to the extent of such certainty as is required beyond a reasonable doubt as in criminal cases it does not mean clear and unequivocal scharringhausen v commissioner at quoting 497_us_502 to carry his burden the commissioner must prove for each year in which fraud is alleged that an underpayment_of_tax existed and a portion of the underpayment was attributable to fraud 92_tc_661 scharringhausen v commissioner at because respondent has met his burden with clear_and_convincing evidence and because petitioner has failed to show any portion of the underpayment was not attributable to fraud we sustain the fraud_penalty a existence of underpayment for and respondent determined that petitioner had underreported his income by dollar_figure for and dollar_figure for petitioner concedes the resulting underpayments b underpayments attributable to fraud fraud is defined as the intentional commission of an act or acts for the specific purpose of evading tax believed to be owing petzoldt v commissioner t c pincite scharringhausen v commissioner at whether a portion of the underpayment_of_tax is attributable to fraud is a question of fact to be resolved on the basis of the record as a whole 94_tc_654 scharringhausen v commissioner at fraudulent intent is never imputed or presumed but must always be established by independent evidence petzoldt v commissioner t c pincite because fraud is rarely admitted and the taxpayer's intent is rarely available fraud may be proven by circumstantial evidence and reasonable inferences drawn from the facts id the intent to conceal or mislead may be inferred from a pattern of conduct id there are several nonexclusive badges_of_fraud from which the court may infer a taxpayer’s fraudulent intent including understating income maintaining inadequate records failing to file tax returns giving implausible or inconsistent explanations of behavior concealing assets failing to cooperate with tax authorities engaging in illegal activities attempting to conceal illegal activities and dealing extensively in cash bradford v commissioner f 2d pincite scharringhausen v commissioner at although no single factor is necessarily sufficient to establish fraud the combination of a number of factors constitutes persuasive evidence garavaglia v commissioner tcmemo_2011_228 102_tcm_286 aff’d 521_fedappx_476 6th cir after thoroughly examining the record we found the presence of several indicia of fraud such as understating income maintaining inadequate records giving implausible explanations of behavior concealing assets failing to cooperate with tax authorities and dealing extensively in cash the presence of six of the nine factors convinces us that petitioner harbored the requisite fraudulent intent understatement of income the understatement of income tends to indicate fraudulent intent bradford v commissioner f 2d pincite this is especially true where there is a pattern of understating income over multiple years holland v united_states u s petitioner concedes that he understated his income by dollar_figure for dollar_figure for and dollar_figure for this factor weighs against petitioner maintaining inadequate records the failure to maintain adequate_records is indicative of fraudulent intent bradford v commissioner f 2d pincite petitioner did not maintain accurate records of rem’s financial affairs first petitioner failed to record in his ledger dollar_figure of receipts for and dollar_figure for which he withdrew as cash from customer checks petitioner further failed to record in his ledger as receipts bank_deposits of dollar_figure for and dollar_figure for in addition petitioner admits that he paid his employees additional cash not reflected in his payroll records with iss petitioner’s culpability for maintaining inaccurate records is increased by the results of his prior tax audits the federal audit the edd audit and the ftb audit despite the fact that all three audits resulted in tax deficiencies petitioner continued to use the same accounting and bookkeeping methods the results of these audits coupled with petitioner’s failure to reform rem’s accounting practices make it simply impossible to find that petitioner acted in good_faith petitioner’s practice of maintaining inadequate and inaccurate records weighs against him implausible explanations giving implausible or inconsistent explanations of behavior is indicative of fraud id petitioner’s explanations for his behavior are implausible and inconsistent apart from petitioner’s self-serving testimony nothing in the record indicates that in and he suffered from medical conditions that impaired his ability to maintain adequate business records petitioner’s primary care physician dr warwick testified that petitioner no longer experienced symptoms from the stroke tias stress syndrome or hydrocephalus as of and agent atherton testified that when questioned about his ability to keep track of rem’s finances from the scant records petitioner claimed that he had magic memory moreover petitioner did not claim to have had health problems until after the audit was completed finally petitioner actively and successfully managed rem’s business affairs in and in which he brought in over dollar_figure million of business per year petitioner was intimately involved in rem’s activities including bidding on new projects maintaining rem’s books preparing customer invoices and paying expenses petitioner’s claim that medical conditions prevented him from keeping accurate business records is inconsistent with dr warwick’s and agent atherton’s testimony and highly implausible in the light of the fact that he single- handedly and successfully managed every aspect of rem’s business operations for the years at issue this factor weighs against petitioner concealing assets concealing assets is further indicative of fraud bradford v commissioner f 2d pincite petitioner concealed the full extent of his income by keeping it off rem’s books in several ways first petitioner kept income off his books by not recording cash withdrawn from check deposits petitioner’s pattern of withdrawing cash amounts just short of the dollar_figure bank reporting threshold regardless of the check’s face_amount is emblematic of his intent to conceal income next petitioner kept significant income off the books using the joint check system for material expenses yet deducted those amounts as business_expenses finally petitioner also concealed several washington investment properties held in his niece’s name and a bank account in his son’s name which contained the funds used to develop those properties taken together these actions constitute a deliberate and methodical attempt to conceal income and assets this factor weighs against petitioner failure to cooperate with tax authorities failing to cooperate with tax authorities is indicative of fraud id petitioner was uncooperative with agent atherton during the course of the and audits petitioner produced incomplete documents or simply ignored agent atherton’s document requests all in all agent atherton issued a total of six information document requests summoned petitioner’s records twice and summoned additional records and information from multiple third parties petitioner also made misrepresentations to agent atherton including statements that he rarely dealt in cash and that rem generally conducted its business using only checks this factor weighs against petitioner extensive dealings in cash extensive dealing in cash is indicative of fraud scharringhausen v commissioner at petitioner dealt extensively in cash by withholding cash when depositing checks in and petitioner routinely withdrew from check deposits cash totaling over dollar_figure in and over dollar_figure in he also used the cash to pay his employees on top of reported payroll expenses this factor also weighs against petitioner conclusion on the basis of our finding that six of the nine factors weigh against petitioner we conclude that respondent has proven by clear_and_convincing evidence that petitioner acted with fraudulent intent c sec_6664 reasonable_cause under sec_6664 fraud penalties do not apply to any portions of the underpayments of tax for which petitioner proves reasonable_cause and good_faith sec_1_6664-4 income_tax regs interprets reasonable_cause as the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances generally the most important factor is the extent of the taxpayer's effort to assess the taxpayer's proper tax_liability circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer petitioner carries the burden to prove by a preponderance_of_the_evidence that he acted with reasonable_cause and good_faith see sec_6663 petitioner argues that he meets the sec_6664 reasonable_cause defense because his diminished mental and physical capacity precludes a finding of fraud petitioner has failed to meet his burden by a preponderance_of_the_evidence the record contains no credible_evidence that petitioner’s medical conditions interfered with his ability to conduct his business affairs in and during those years petitioner single-handedly performed all of rem’s core management and accounting functions bid for new projects and brought in over dollar_figure million of business per year rem’s success demonstrated that petitioner adequately and competently managed rem’s business affairs during the years at issue furthermore petitioner did not mention any medical impediments during the and audits and even extolled his magic memory during interviews with agent atherton dr warwick’s testimony and medical records show that any diminished capacity resulting from petitioner’s stroke tia stress syndrome or hydrocephalus had largely been resolved before and in and petitioner sought medical treatment from dr warwick on at least five separate occasions yet on no occasion did petitioner mention that he suffered from the medical conditions that he now argues impaired his cognitive abilities finally petitioner argues that he was going through a difficult period because of his divorce and the poor health of his father while we credit this part of his testimony petitioner has failed to establish that these personal events caused his understated income first we note that petitioner successfully ran rem’s business affairs in those same years second petitioner’s divorce which was finalized by cannot account for his deficiency third petitioner’s prior audits established a long history of keeping inaccurate records and underreporting his tax_liabilities that predates his divorce and his father’s poor health for these reasons we do not find credible petitioner’s argument that his and underpayments were due to these personal events in the light of the foregoing discussion we are convinced that petitioner’s underreporting of income for the years at issue was attributable to fraud the record also fails to establish by a preponderance_of_the_evidence that petitioner acted reasonably and in good_faith consequently we sustain respondent’s determinations of the fraud penalties ____________________________________________ any arguments not discussed in this opinion are irrelevant moot or lacking in merit to reflect the foregoing decisions will be entered for respondent
